Case:1:18-c\/- 08009 Document #: 1- 2 Filed:12/05/18 Page 1 of 4 F’<'J\gje|[e\'}%f1 §§n'{¥’:;r:$i?eg;‘::

Twe|fth Judl`cia| Circuit Court
Electronica||y Filed

STATE OF ILLINOIS ) l 18L537
) SS Fifed Date: 6/19/2018 2:25 PM

‘ Envelope: 1267224

COUNTY (]F W I L L ) 4 C|erk: RR

IN THE CIRCUIT COURT OF THE TWELFTH JUDICIAL CIRCUIT
WILL COUNTY, ILLINOIS

MARICELA CARLIN )
Plainriff, §
V' g N°- 18L537
WAL-MART sToRES, 1NC. n!k/a §
WALMART, INC. )
- Defendant. §
QO_MM

COMES NOW the Plaintiff, MARICELA CARL]N, by and thmugh her attomey,
THOMAS P. POLACEK of the Law Firm of McNAMARA PI-IELAN McSTEEN, LLC., and
for her Complaint at Lew against Defendant, WAL-MART STORES, INC. N/K/A
WALMART,TNC., hereby states as follows:

i. That on July 16, 2016, and for a long time prior and subsequent thereto, the
Defendsnt, WAL-MART STORES, INC., owned, operated, maintained and conttoiled the
premises located at 16241 South Farreli Ros,d, City of Loclcport, County of Will and State of
Illi.nois, (hereinafter “Loekport store”).

2. That in the course of said operation, the Defendant, WAL-MART STORES, ]NC.,
invited the Plaintiff, MARICELA CARLIN, to enter said premises

3. That on or about said date, the Plaintiff, MAR.ICELA CARLIN, was on the premises

of said Defendant, pursuant to said invitationl

 

lnitial ease management set for
mms/2018 mg 9;00 a_m_

 

 

 

EXHIB|T

ub_

Case: 1:18-Cv-08009 Document #: 1-2 Filed: 12/05/18 Page 2 of 4 Page|D #:7

4. That at all times material herein, the Piaintiff, MARICELA CARLIN, was in the
exercise of ordinary care and caution for his own safety and free from contributory or

comparative negligence

5. That it then and there became and was the duty of the I)et`endant, WAL-MART
STORES, INC., by and through its duly authorized agents, servants, and/or employees, to
exercise reasonable care in the care and maintenance of said premises, as Well as the

merchandise placed for display therein, for the safety of those persons, including the Plaintiff,

who were lawadly on said premises

6. nat n said time and place the Derendsm, WAL»MART sroREs, -INC., by and
through its duly authorized agents, servants, and/or employees notwithstanding their duty
aforesaid, Was guilty of one or more of the following negligent and careless acts or omissions:

(a) Carelessly and negligently failed to clean and secure the aisleways at and near the
registers within its Loclcport store and/or failed to maintain said areas in a safe condition,
specifically failing to maintain said area free of produce in the form of one or more loose

grapes on the floor;

(b) Carelessly and negligently failed to properly inspect the public aisles at and near the
registers within its Lockport store, creating a condition that Defendant knew or should

have known Was hazardous;

(c) Carelessly and negligently failed to Warn patrons, including Piaintiff, that said areas
ndthin its premises Was unsafe and hazardous;

(d) Carelessly and negligently failed to remedy the unsafe and hazardous condition for
an unreasonably long period of time;

(e)' Was otherwise careless and negligent in maintaining the public areas of its Loolcport
store.

7. That as a direct and proximate result of one or more ot` the foregoing acts or

omissions, the Plaintit`t`, MARICELA CARL]N, was caused to then and there step onto one or

Case: 1:18-Cv-08009 Document #: 1-2 Filed: 12/05/18 Page 3 of 4 Page|D #:8

more grapes on the floor near the register area of the Lockport stoie, causing her to fall and
injure herself as a result of the unsafe conditionfs) described in Paragraph 6.

8. That as a direct and proximate result of the aforesaid, the Plaintifi`, MARICELA
CARL}N, suffered diverse injuries, both internally and externally, cfa permanent and lasting
' nature, which have caused and Will continue to cause pain in body and mind; that the Piaintift`
was caused to spend and in the future Will be compelled to expend, large sums of money in
endeavoring to be cured of said injuries; that the Plaintiff Was caused to and did lose much time
from her employment thereby incurring losses of large sums ofnicney; including wage loss,
and the Plaintiff has been and in the future Will be prevented from attending to her usual affairs
and duties

MJEREFORE, Plaintiff, MARICELA CARLIN, prays judgment against the Defendant,

WAL-MART STORES, lNC, for a sum in excess chIFTY THOUSAND DOLLARS

($50,000.00).

Respecthilly submitted

Attorney for Plaintiii`

McNAMARA PHELAN McSTEEN, LLC
THOMAS P. POLACEK

3601 McDonough Street

Joliet, IL 6043l

(815) 727-010{}

ARDC#: 06217317

Case: 1:18-Cv-08009 Document #: 1-2 Filed: 12/05/18 Page 4 of 4 Page|D #:9

STATE OF ILLINOIS )

)ss
COUNTY OF W I L L
lN THE CIRCUIT COURT OF THE TWELFTH JUDICIAL CIRCUIT
WILL COUNTY, ILLINOIS
AFFlDAWr

I, THOMAS P. POLACEK, having been duly sworn under oath, state that the total
money damages exceeds fifty thousand dollars and no one hundredths ($50,000.00).

/`/1'_>“
Thomas P. Polacek .`*"`
One cf Plaintiff’s Attorney’s

 

SUBSCRIBED and Sworn to before

me this ;5*""aay of%é£;g__, 2013.

OFF|ClALSEAL
SUSAN M. SM|TH ‘
_ _ Notary Pub!ic- State of lil|nols
-My Gommlsslcn Expires 12/23/20191:

  
  

 
 
   

  
  
 

‘4.4~....4 l

Notal‘y Pub]ic

  

